Citation Nr: 0617520	
Decision Date: 06/15/06    Archive Date: 06/27/06

DOCKET NO.  99-04 230A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to service connection for basal cell 
carcinoma.  

2.  Entitlement to compensation under the provisions of 38 
U.S.C.A. § 1151 (West 2002) for hearing loss brought about by 
the surgery to remove basal cell carcinoma from the scalp 
performed at a Veterans Affairs Medical Center in December 
2000.

3.  Entitlement to service connection for a cardiovascular 
disability secondary to an anxiety disorder.

4.  Entitlement to an increased rating for an anxiety 
disorder, currently evaluated as 50 percent disabling.

5.  Entitlement to a rating in excess of 10 percent for 
trichophytosis of the feet since March 8, 2001.




REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The veteran served on active duty from August 1945 to 
November 1946.  

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from January 1998, January 2000, and 
November 2001 rating decisions of the New York, New York, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) which denied a rating in excess of 50 percent for an 
anxiety disorder; denied entitlement to service connection 
for a cardiovascular disability secondary to an anxiety 
disorder; denied a compensable rating for trichophytosis of 
the feet; denied entitlement to service connection for basal 
cell carcinoma; and denied entitlement to compensation under 
38 U.S.C.A. § 1151 for a hearing loss.  

In January 2004, the Board remanded the case to the RO for 
further evidentiary development.  

Also in January 2004, the Board observed that the veteran had 
raised the issue of entitlement to service connection for a 
skin disorder other than trichophytosis of the feet and tinea 
cruris.  In noting that the issue had not been developed or 
certified for appellate review, the matter was referred to 
the RO for appropriate action.  Review of the record fails to 
show that this action has been conducted.  The matter is 
therefore again referred to the RO so that appropriate action 
may be undertaken.  


As part of the Board's January 2004 remand, the issue of 
entitlement to an effective date prior to March 8, 2001 for a 
compensable rating for trichophytosis of the feet was listed 
on the title page.  Retrospectively, the Board now notes that 
the RO awarded the veteran a compensable evaluation for this 
disorder in an August 2001 rating decision.  He was notified 
of this decision in August 2001.  Review of the evidentiary 
record does not show that the veteran expressed disagreement 
with the effective date assigned for this disorder.  As such, 
the Board is without jurisdiction to review the merits of 
claim.  38 U.S.C.A. §§ 7104, 7105 (West 2002).

The Board also points out that pursuant to its January 2004 
remand, an issue concerning what initial evaluation was 
warranted for tinea cruris was addressed.  The Board found 
that a July 2001 document submitted by the veteran 
constituted a valid notice of disagreement with the 
noncompensable evaluation assigned for tinea cruris in a May 
2001 rating decision.  Having found that the veteran had 
filed a timely notice of disagreement to this issue, pursuant 
to Manlincon v. West, 12 Vet. App. 238 (1999), the Board 
instructed the RO to issue the veteran a statement of the 
case (SOC) as to this matter.  The RO did so in November 
2005.  The veteran had 60 days in which to perfect an appeal 
by submitting a substantive appeal.  He did not.  As such, 
the Board is without jurisdiction to review the merits of 
claim.  38 C.F.R. § 20.302 (2005).

For the reasons outlined below, the appeal is, in part, 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  VA will notify you if further action is 
required on your part.


FINDINGS OF FACT

1.  The objective medical evidence does not reflect that the 
veteran currently has basal cell carcinoma.  

2.  The veteran's anxiety disorder is not manifested by 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood.


CONCLUSIONS OF LAW

1.  Service connection for basal cell carcinoma is not 
warranted.  38 U.S.C.A. §§ 1110, 5100, 5102, 5103, 5103A, 
5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.303 
(2005).

2.  The criteria for a rating in excess of 50 percent for an 
anxiety disorder have not been met.  38 U.S.C.A. §§ 1155, 
5100, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 4.130, 
Diagnostic Code (Code) 9411 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) became law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107 (West 2002).  Regulations implementing the VCAA 
have been published.  See 38 C.F.R §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2005).  The VCAA and implementing regulations apply 
in the instant case.  Under the VCAA, VA first has a duty to 
provide an appropriate claim form, instructions for 
completing it, and notice of information necessary to 
complete the claim if it is incomplete.  38 U.S.C.A. § 5102; 
38 C.F.R. § 3.159(b)(2).  Second, VA has a duty to notify the 
veteran of the information and evidence needed to 
substantiate and complete a claim, notice of what part of 
that evidence is to be provided by the claimant, and notice 
of what part VA will attempt to obtain for the claimant.  38 
U.S.C.A. § 5103(a); Charles v. Principi, 16 Vet. App. 370, 
373-74 (2002); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  Third, VA has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  This 
assistance includes obtaining all relevant evidence 
adequately identified in the record, and in some cases, 
affording VA examinations.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.  Finally, VA has a duty to notify the veteran that 
he should submit all pertinent evidence in his possession.  A 
notice letter dated in January 2004 and a supplemental 
statement of the case (SSOC) dated in November 2005 satisfied 
the above cited criteria.


On March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued a decision in the consolidated 
appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
which further held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to five 
elements of a service connection claim.  Those five elements 
include:  1) veteran status; 2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; 4) degree of disability; and 5) effective date of 
the disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  
      
In the present appeal, the veteran was provided with various 
forms of notice, cited above, which notified him of what type 
of information and evidence was needed to substantiate his 
claims for service connection and for an increased rating, 
but he was not provided with notice of the type of evidence 
necessary to establish a disability rating or effective date 
for the claim of service connection and for the claim for a 
higher rating, he was not informed of the type of evidence 
necessary to establish an effective date.  Despite this 
failure the Board finds no prejudice to the veteran in 
proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).  The 
preponderance of the evidence is against the appellant's 
claims for service connection and for a higher rating, and 
any questions as to the appropriate disability rating and/or 
effective date to be assigned are moot.

The Board finds that VA has secured all available pertinent 
evidence and conducted all appropriate development.  The 
content of the notice provided to the appellant fully 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) regarding VA's duty to notify.  The 
appellant has been provided with every opportunity to submit 
evidence and argument in support of his claims and to respond 
to the VA notice.  

Further, the Board finds that the purpose behind the notice 
requirement has been satisfied because the appellant has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claims.  Indeed, there is not a 
scintilla of evidence that any failure on the part of VA to 
further comply with the VCAA reasonably affects the outcome 
of this case, the Board finds that any such failure is 
harmless.  While perfection is an aspiration, the failure to 
achieve it in the administrative process, as elsewhere in 
life, does not, absent injury, require a repeat performance.  
Miles v. M/V Mississippi Queen, 753 F.2d 1349, 1352 (5th Cir. 
1985).  For these reasons, it is not prejudicial to the 
appellant for the Board to proceed to finally decide this 
appeal.  

The Board acknowledges that the notice required by 38 
U.S.C.A. § 5103(a) must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  While VA failed to 
follow that sequence as it pertains to the instant claims, 
any defect with respect to the timing of the VCAA notice 
requirement was harmless error.  Of course, an error is not 
harmless when it "reasonably affect(s) the outcome of the 
case."  ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. 
Cir. 1998).  Here, however, after notice was provided in a 
March 1999 statement of the case and January 2004 
correspondence, the November 2005 SSOC readjudicated the 
claim, and hence, fulfilled the requirements of 38 U.S.C.A. 
§ 5103(a).  The appellant was provided with every opportunity 
to submit evidence and argument in support of his claims and 
to respond to the VA notice.  The actions taken by VA have 
cured any error in the timing of notice.  Further, the 
purpose behind the notice requirement has been satisfied 
because the appellant has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claims.  



Factual Background

The service medical records are devoid of any complaints, 
findings or diagnoses pertaining to basal cell carcinoma.  
Anxiety and depressive reactions were diagnosed in October 
1946.  

Service connection was granted by the RO in March 1947 for 
"psychoneurosis, anxiety type."  A noncompensable rating 
was assigned.  In May 1983, the RO recharacterized his 
service-connected psychiatric disorder as "generalized 
anxiety disorder with depression and compulsive features," 
and increased the rating to 10 percent.  In August 1985, the 
RO, following the veteran having been afforded a VA 
psychiatric examination in July 1985, increased to 30 percent 
the disability rating assigned for his psychiatric disorder.  

In January 1998, the RO, following the veteran having been 
afforded a VA mental disorders examination in October 1997, 
increased to 50 percent the disability rating assigned for 
his psychiatric disorder.  The veteran thereafter perfected 
an appeal.  

The report of a VA skin examination dated in December 1999 
did not include a diagnosis of basal cell carcinoma.  

A December 1999 VA psychiatric examination report shows that 
the veteran complained of various psychiatric-based symptoms, 
to include worry, fear, difficulty concentrating, insomnia, 
and irritability. Examination showed the veteran to be alert 
and oriented times three.  No evidence of a formal thought 
disorder or of any overt psychotic trends was shown.  Speech 
was normal.  Affect was somehow restricted, but appropriate 
to thought content.  The veteran denied suicidal ideation.  
Judgement, insight, and memory were intact.  A generalized 
anxiety disorder was diagnosed, and a Global Assessment of 
Functioning (GAF) score of 50 was provided.

A June 2000 VA surgical pathology report shows that a 
specimen taken from the veteran's left scalp showed basal 
cell carcinoma.  A June 2000 VA dermatology clinic note also 
included a diagnosis of basal cell carcinoma.

A November 2000 VA skin examination report included a 
diagnosis of tinea cruris and dry skin on the feet.  Basal 
cell carcinoma was not diagnosed.  

A November 2000 VA mental disorders examination report shows 
that the veteran complained of severe problems associated 
with compulsions and obsessions.  He added that he had 
occasional suicidal ideations and that he was irritable.  He 
also complained of nightmares.  Examination showed a 
depressed mood and a highly constricted affect.  No evidence 
of a formal thought disorder was reported, although some 
paranoid thought was noted.  The veteran noted suicidal 
ideation, but he denied having either suicidal intent or a 
plan.  Homicidal ideation was denied.  He denied 
hallucinations and delusions.  The veteran stated that he led 
a highly isolated existence.  Obsessive/compulsive disorder 
and dysthymia were diagnosed.  A GAF score of 49 was 
supplied.

A December 2000 VA surgical pathology report shows that a 
specimen taken from the veteran's left scalp showed basal 
cell carcinoma.  

A March 2004 VA psychiatric outpatient treatment note reveals 
that the veteran's mood was depressed, but that no threats or 
suicidal ideas were expressed.  He was alert and oriented 
times three.  He continued to complain of being isolated.  
Recurrent major depression was diagnosed.  

A March 2005 VA progress note noted no suicidal ideation, 
intent or plan.  The veteran did show poor judgment, poor 
insight and only fair impulse control.  A generalized anxiety 
disorder was diagnosed.  The GAF score was 52.  

As part of the Board's January 2004 remand, the veteran was 
to be afforded a VA skin examination.  The examiner was 
requested to render an opinion as to whether or not the 
veteran had basal cell carcinoma.  Review of a September 2005 
VA skin examination report shows that the veteran reported 
having previously been diagnosed as having basal cell 
carcinoma and that treatment by excision had previously 
occurred.  The examiner commented that neither benign 
neoplasm nor urticaria were observed.  The examiner supplied 
a diagnosis of normal skin.  The examiner added that evidence 
of an incident in service that could have caused the veteran 
to develop basal cell cancer could not be found.  

An August 2005 VA psychiatric outpatient shows a GAF score of 
52.  

A September 2005 VA psychiatric examination report shows that 
the veteran reported having had a "conflicted" relationship 
with a next door neighbor for a number of years.  The veteran 
was noted to go shopping and to keep VA medical appointments.  
The veteran stated that he was otherwise isolated from other 
people.  He added that he was hypervigilant, checking his 
house every night.  The veteran described his psychiatric 
symptoms as moderate and occurring on a daily basis.  The 
examiner commented that the veteran was significantly 
socially isolated, argued frequently with his neighbors, and 
felt estranged from others, including his extended family.  
His social isolation, reported the examiner, was most likely 
due to symptoms of his service-connected anxiety disorder.  

Examination showed the veteran to be alerted and oriented 
times three.  His mood was dysphoric, and his affect was 
constricted.  He denied suicidal and homicidal ideation.  No 
impairment of communication or thought process was shown.  
The veteran did complain of multiple obsessive compulsive 
rituals.  He denied having panic attacks.  There was no 
evidence of a thought disorder.  Memory was intact.  The 
veteran reported generally normal amounts of sleep, and his 
judgement and insight were noted to be present.  Adequate 
maintence of personal hygiene was documented.  Anxiety 
disorder and depressive disorder were diagnosed.  A GAF score 
of 55 was supplied.  

Laws and Regulations

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disability was 
incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed 
disorder, there must be:  (1)  medical evidence of a current 
disability; (2)  medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3)  medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and the 
evaluation of its credibility and probative value.  Baldwin 
v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

Once the evidence is assembled, the Board is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  If so, the claim is denied; if the 
evidence is in support of the claim or is in equal balance, 
the claim is allowed.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102.

The Court has held that "where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required."  Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993); see also Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992).

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Rating Schedule), 
which assigns ratings based on the average impairment of 
earning capacity resulting from a service-connected 
disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).

The RO has evaluated the veteran's anxiety disorder as 50 
percent disabling under 38 C.F.R. § 4.130, Diagnostic Code 
(Code) 9400.  

Under 38 C.F.R. § 4.130, Code 9400, a 50 percent rating 
requires occupational and social impairment with reduced 
reliability and productivity due to such symptoms as:  
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  A 70 
percent rating requires occupational and social impairment, 
with deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); inability to establish and 
maintain effective relationships.  

Analysis

Service Connection

Basal Cell Carcinoma

The threshold matter that must be addressed in a claim of 
service connection is whether the claimed disability is 
present.  Here, the medical evidence does not show that the 
veteran currently has basal cell carcinoma.  See September 
2005 VA skin examination report.  While the Board 
acknowledges that basal cell carcinoma was diagnosed in 2000, 
in the absence of proof of a present disability, there cannot 
be a valid claim [of service connection].  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  The veteran was 
advised that to establish service connection for a claimed 
disability, he must show that he has such disability and that 
it is related to disease or injury in service.  See January 
2004 letter.  Here, the veteran has neither submitted any 
evidence of a current diagnosis of basal cell carcinoma.  
Further, competent evidence linking basal cell carcinoma to 
service has not been shown.  Indeed, a September 2005 
examiner could not find anything that would link the disorder 
to service.  While the appellant argues to the contrary, as a 
layperson, he is not competent to establish by his own 
opinion that he has basal cell carcinoma or relate such a 
disability to service.  Espiritu.  Hence, the claim must be 
denied.

In reaching this decision the Board considered the doctrine 
of reasonable doubt; however, as the preponderance of the 
evidence is against the appellant's claim, the doctrine is 
not for application.  Gilbert.

Increased Rating

Anxiety Disorder

The veteran's anxiety disorder has been manifested by 
complaints of obsessive/compulsive disorder, isolationism, 
irritability, nightmares, depressed mood, and hypervigilance.  
On VA examination in September 2005, the veteran denied 
suicidal ideation.  He also denied having panic attacks.  A 
GAF score of 55 was also provided.  Other GAF scores of 
record include 49 (November 2000), 50 (December 1999), 52 
(March and August 2005), and the above-mentioned 55 
(September 2005).  

GAF scores are a scale reflecting the "psychological, 
social, and occupational functioning on a hypothetical 
continuum of mental health- illness."  See Carpenter v. 
Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. 
Brown, 9 Vet. App. 266, 267 (1996) [citing the American 
Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL 
FOR MENTAL DISORDERS, Fourth Edition (DSM-IV), p. 32].  A GAF 
score of 41 to 50 signifies serious symptoms (e.g., suicidal 
ideation, severe obsessional rituals, frequent shoplifting) 
or any serious impairment in social, occupational, or school 
functioning (e.g., no friends, unable to keep a job).  A GAF 
score of 51 to 60 represents moderate symptoms, with moderate 
difficulty in social and occupational functioning.  

The report of the most recent VA psychiatric examination in 
September 2005 includes no finding of the symptoms (with the 
possible exception of obsessive rituals) necessary for the 
next higher, 70 percent, rating under Code 9400.  This 
examination report is consistent with the clinical findings 
entered since the appellant filed his claim for an increased 
rating.  Cf., e.g, the December 1999 and November 2000 VA 
examination reports.  

In summary, the veteran's anxiety disorder symptoms are not 
shown to be of a sufficient degree to satisfy the criteria 
for a rating higher than 50 percent, i.e., occupational and 
social impairment with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as suicidal ideation, obsessional 
rituals, speech disturbances, panic or depression, etc.  The 
preponderance of the clinical evidence is against finding 
that the veteran's anxiety disorder is more severe than 
reflected by the 50 percent rating currently assigned.  
Accordingly, the benefit sought on appeal is denied.

In reaching this decision the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the claim the doctrine is not for 
application.  38 U.S.C.A. § 5107. 


ORDER

Service connection for basal cell carcinoma is denied.

A rating in excess of 50 percent for anxiety disorder is not 
warranted.  


REMAND

The matters concerning entitlement to compensation under the 
provisions of 38 U.S.C.A. § 1151 (West 2002) for hearing loss 
due to December 2000 VA basal cell carcinoma surgery; 
entitlement to service connection for a cardiovascular 
disability secondary to an anxiety disorder; and entitlement 
to a rating in excess of 10 percent for trichophytosis of the 
feet since March 8, 2001 were remanded in January 2004 so 
that additional development of the evidence could be 
accomplished.  Review of the record finds that the sought 
after development is not sufficient to enable the Board to 
adjudicate these matters at this time.  Another remand is 
therefore required.  Stegall v. West, 11 Vet. App. 271 
(1998).

As to the issue of entitlement to compensation under the 
provisions of 38 U.S.C.A. § 1151 (West 2002) for hearing loss 
due to surgery in December 2000, the RO was to schedule the 
veteran for a VA audiology examination.  Based on a review of 
the claims folder and examination results, the audiologist 
was to answer the following:

a.  Does the veteran suffer from hearing 
loss?

b.  If he does, is it at least as likely 
as not that the current loss was brought 
about by fault, carelessness, negligence, 
lack of proper skill, or error in 
judgment by VA in removing a basal cell 
carcinoma in December 2000?  The 
audiologist should also opine whether the 
appellant's hearing loss was an event 
reasonably foreseeable.

c.  If it is determined that there was no 
fault, carelessness, negligence, lack of 
proper skill, or error in judgment, 
and/or hearing loss was an event 
reasonably foreseeable, the examiner 
should expressly say so and provide 
detailed reasons for such opinions.

The veteran was afforded a VA audiology examination in 
September 2005, at which time a diagnosis of sensorineural 
hearing loss was supplied.  However, in regards to specific 
answers to points "B" and "C" above, the audiologist 
essentially indicated that she was deferring answering these 
two specific queries as these questions involved medical 
knowledge which was "not within my scope of practice."  As 
such, pursuant to this remand, these questions need to be 
addressed by an appropriate medical specialist.  

Concerning the matter of entitlement to service connection 
for a cardiovascular disability secondary to an anxiety 
disorder, the Board's January 2004 remand requested that the 
RO was to 

schedule the veteran for a VA 
cardiovascular examination.  The claims 
folder is to be made available to the 
cardiologist for review in conjunction 
with the examination.  Based on a review 
of the claims folder and the results of 
the examination, the cardiologist must 
opine whether it is at least as likely as 
not that any current cardiovascular 
disabilities were caused OR aggravated by 
the appellant's service connected anxiety 
disorder?

(Emphasis added)

The veteran was afforded a cardiovascular examination in 
September 2005.  In diagnosing coronary artery disease, the 
examiner opined that "[i]t is less likely as not this is 
secondary to [the veteran's] anxiety disorder."  However, as 
was pointed out by the veteran's representative in May 2006, 
the examiner did not comment on the possibility of 
aggravation of the heart condition by the anxiety.  Remand is 
required, therefore, so that a complete opinion can be 
obtained.  

Finally, as to the matter of entitlement to a rating in 
excess of 10 percent for trichophytosis of the feet since 
March 8, 2001, the Board's January 2004 remand sought to have 
the RO scheduled for a VA dermatology examination.  In 
pertinent part, as concerning the veteran's service-connected 
trichophytosis, the examiner was to state

i.  The size of the areas effected.

ii.  As to each separate area identified, 
the examiner should state whether 
symptomatology due trichophytosis 
includes, or does not include, (a) eczema 
with exfoliation, (b) exudation, (c) is 
there intermittent itching or constant 
itching, (d) are there extensive lesions 
or ulcerations, extensive exfoliation or 
crusting, and/or systemic or nervous 
manifestations?

iii.  Next, the examiner should state 
whether trichophytosis of the feet is 
manifested by constant or near-constant 
systemic therapy such as corticosteroids 
or other immunosuppressive drugs required 
during the past 12-month period; whether 
the disorder appears on 20 to 40 percent 
of exposed areas affected, or whether 
systemic therapy such as corticosteroids 
or other immunosuppressive drugs have 
been required for a total duration of six 
weeks or more, but not constantly, during 
the prior 12- month period.

iv.  The examiner must provide an opinion 
as to whether the skin disorder caused 
marked disfigurement or was exceptionally 
repugnant.

v.  If any of the specifically enumerated 
adverse symptomatology is not present, 
the examiner must say so.

vi.  Photographs of the feet should be 
taken.

vii.  All opinions provided must be 
reconciled with all other opinions of 
record, including the opinions provided 
at the December 1999 and November 2000 
dermatological VA examinations.

The veteran was afforded such a VA skin examination in 
September 2005.  The examiner indicated that "[t]here are no 
signs of skin lesions at this time including his feet."  The 
examiner also indicated that "[t]here are signs of skin 
lesions on his feet."  As mentioned by the veteran's 
representative in March 2006, these conflicting statements 
invoke "confusion."  The Board also notes that photographs 
of the feet were not taken.  Remand is required to address 
the inadequate examination findings.  

Therefore, the appeal is REMANDED for the following:

1.  The RO must send the appellant a 
corrective VCAA notice under 38 U.S.C.A. 
§ 5103(a) (West 2002) and 38 C.F.R. 
§ 3.159(b) (2005), that includes an 
explanation as to the information or 
evidence needed to establish disability 
ratings and effective dates for the 
claims on appeal, as outlined by the 
Court in Dingess.

2.  The RO should schedule the veteran 
for a VA examination to be conducted by a 
physician with appropriate expertise in 
order so that, based on a review of the 
claims folders and any necessary 
examination results (such as audiometry 
testing), the following questions can be 
answered:

a.  Does the veteran suffer from 
hearing loss?

b.  If he does, is it at least as 
likely as not that the current loss 
was brought about by fault, 
carelessness, negligence, lack of 
proper skill, or error in judgment 
by VA in removing a basal cell 
carcinoma in December 2000?  The 
physician should also opine whether 
the appellant's hearing loss was an 
event reasonably foreseeable.

c.  If it is determined that there 
was no fault, carelessness, 
negligence, lack of proper skill, or 
error in judgment, and/or hearing 
loss was an event reasonably 
foreseeable, the examiner should 
expressly say so and provide 
detailed reasons for such opinions.

3.  The RO should return the claim files 
to the physician who conducted the 
September 2005 VA cardiovascular 
examination in order so that the opinions 
sought below may be obtained.  In the 
event that this physician is not 
available, the RO should schedule the 
veteran for a VA cardiovascular 
examination.  The claims folder is to be 
made available to the cardiologist for 
review in conjunction with the 
examination.  In either event, based on a 
review of the claims folder and the 
results of the examination, the 
cardiologist must opine whether it is at 
least as likely as not that any current 
cardiovascular disability is caused OR 
aggravated by the appellant's service-
connected anxiety disorder?  The 
examining physician should provide 
detailed reasons for all rendered 
opinions.

4.  The RO should schedule the veteran 
for a VA dermatological examination.  The 
claim folders are to be made available to 
the dermatologist for review in 
conjunction with the examination.  The 
dermatologist should acknowledge his/her 
review of the claims folder in the 
examination report.  Based on a review of 
the claims folder and the results of the 
examination, the dermatologist is to 
answer the following questions:

As to trichophytosis of the feet, state:

i.  The size of the areas effected.

ii.  As to each separate area 
identified, the examiner should 
state whether symptomatology due 
trichophytosis includes, or does not 
include, (a) eczema with 
exfoliation, (b) exudation, (c) is 
there intermittent itching or 
constant itching, (d) are there 
extensive lesions or ulcerations, 
extensive exfoliation or crusting, 
and/or systemic or nervous 
manifestations?

iii.  Next, the examiner should 
state whether trichophytosis of the 
feet is manifested by constant or 
near-constant systemic therapy such 
as corticosteroids or other 
immunosuppressive drugs required 
during the past 12-month period; 
whether the disorder appears on 20 
to 40 percent of exposed areas 
affected, or whether systemic 
therapy such as corticosteroids or 
other immunosuppressive drugs have 
been required for a total duration 
of six weeks or more, but not 
constantly, during the prior 12- 
month period.

iv.  The examiner must provide an 
opinion as to whether the skin 
disorder caused marked disfigurement 
or was exceptionally repugnant.

v.  If any of the specifically 
enumerated adverse symptomatology is 
not present, the examiner must say 
so.

vi.  Photographs of the feet should 
be taken.

vii.  All opinions provided must be 
reconciled with all other opinions 
of record, including the opinions 
provided at the December 1999 and 
November 2000 dermatological VA 
examinations.

5.  The veteran is hereby notified that 
it is his responsibility to report for 
the examinations and to cooperate in the 
development of the claims.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. 
§§ 3.158, 3.655 (2005).  In the event 
that the veteran does not report for the 
aforementioned examinations, 
documentation should be obtained which 
shows that notice scheduling the 
examinations was sent to the last known 
address.  It should also be indicated 
whether any notice that was sent was 
returned as undeliverable.

6.  After the development requested has 
been completed, the RO should review the 
examination reports to ensure that they 
are in complete compliance with the 
directives of this REMAND.  If the 
reports are deficient in any manner, the 
RO must implement corrective procedures 
at once.

7.  Thereafter, and following any other 
indicated development, the RO should 
readjudicate the appealed issues.  If the 
appeal is denied in any respect, the 
veteran and his representative should be 
provided a supplemental statement of the 
case in accordance with 38 U.S.C.A. 
§ 7105 (West 2002) which includes a 
summary of any additional evidence 
submitted, applicable laws and 
regulations, and the reasons for the 
decision.  They should then be afforded 
an applicable time to respond.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
appellant until he is notified by the RO.  The appellant has 
the right to submit additional evidence and argument on the 
matters the Board has remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).



______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


